Appeal from an order, Supreme Court, New York County (Michael R. Ambrecht, J.), entered February 2, 2007, unanimously dismissed, as moot, without costs.
*427Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Mazzarelli, J.P., Friedman, Sweeny and Moskowitz, JJ.